Citation Nr: 1128311	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of whether the character of the Veteran's discharge from service was correct.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969, for which he received an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2009, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to reopen a claim of whether his discharge from service was correct.  By way of procedural background, the evidence reflects that the Veteran has sought to establish service connection for several disabilities that he believes are a result of his military service.  However, the Veteran's claims have been denied because the law prohibits the payment of VA benefits where the former service member was discharged or released by reason of a sentence of a general court martial.  See 38 C.F.R. § 3.12(c)(2).  

Indeed, in December 1975, the RO evaluated the evidence of record, including lay statements from the Veteran and others, regarding the circumstances surrounding the events that led to the Veteran's other than honorable discharge in September 1969.  The RO determined the evidence showed that the Veteran was discharged or released because of a sentence of a general court martial and that the evidence did not show the Veteran was not mentally responsible, able to distinguish right from wrong, or able to adhere to right at the time of the offense that led to the general court martial.  Thus, his other than honorable discharge, because it was based on the sentence of a general court martial, was deemed a bar to VA benefits.  See December 1975 Administrative Decision.

The Veteran appealed the RO's determination, asserting that, at the time of the offense that led to his discharge from service, he was having multiple family problems at home and the military would not process his request for a hardship discharge.  He asserted that he committed the offense because of tension and strain caused by his family problems.  See October 1976 VA Form 9.  Despite the Veteran's assertions, the Board confirmed the RO's determination that the Veteran's other than honorable discharge is a bar to VA benefits.  See February 1977 Board decision.  

The Veteran did not appeal the Board's February 1977 decision and it became final.  See 38 U.S.C.A. § 71040(b) (West 2002); 38 C.F.R. § 20.1103 (2010).  There is also a final rating decision, dated April 2005, wherein the RO determined that the evidence does not show the Veteran was insane at the time of the offense that led to his other than honorable discharge.  See also December 2005 Administrative Decision.  

Given that the evidentiary record contains final decisions that address the character of the Veteran's discharge, the Veteran must submit new and material evidence sufficient to reopen the previously denied claim, namely evidence addressing his mental state at the time of the offense that led to his discharge in 1969.  

In evaluating the new and material evidence claim, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record contains a decision from the Social Security Administration (SSA) which shows that the Veteran was awarded Supplemental Security Income (SSI) in July 2000 based upon evidence showing that he was unable to work due to mental limitations, shown to include major depression and schizoaffective disorder.  The SSA decision does not indicate whether the medical records used to render the decision include any information regarding the Veteran's mental status in 1969 and the evidentiary record does not contain the actual medical records and reports used by SSA in making its decision.  Therefore, because the Veteran's SSI benefits are based upon a mental impairment, the Board cannot determine that no reasonable possibility exists that the record are relevant to the Veteran's claim.  

Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

For the foregoing reasons, the case is remanded to the AOJ for the following:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


